Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/872928 has claims 1-15 pending.

Priority /Filing Date
This application is a continuation of U.S. Application No. 16/441,663, filed on June 14, 2019, which is a non-provisional of and claims the benefit of U.S. Provisional Application No. 62/685,576, filed on June 15, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated May 12, 2020 and August 5, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
4.	Claims 1-15 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-13 of U.S. Patent No. 10,685,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘153 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per Claim 1, it is uncertain what the term “expected inseam of the child at the future age” and “expected height of the child at the future age” stands for. How they are determined? Claim 1 as currently worded merely defines that the expected inseam or expected height at the future age is used in determining a future bicycle size, does however make no statement on the determination of the expected inseam or the expected height at the future age.
As per Claim 1, it is unclear how "a future bicycle size most suitable for the child" is determined. This stems partly from the fact that the term "most suitable" is vague, unclear and subject to the user's preferences.
iii) 	As per Claim 1, the term "fit[ ... ] comfortably" is vague and unclear since the terms "comfortably" is subject to the user's preferences.
iv) 	As per Claim 2, the terms “the expected inseam” and “the expected height” lacks proper antecedent basis in the claim.  Also it is not clear from the claim language whether these items corresponds to current age or future age.
v) 	As per Claim 5, the functional statement "wherein the current age of the child is automatically determined based on the one or more of the expected inseam or the expected height" is vague and uncertain since it does not enable the skilled person to determine which technical features are necessary to perform the stated function the overall meaning of the claim is vague and uncertain.
vi) 	As per Claim 7, it is unclear how the "adjusted inseam” of the child at a future age is determined. What is the basis of this determination? Appropriate clarification and elaboration needed in the claim language.
vii) 	As per Claim 12, The functional statement "wherein a current age of the child is automatically determined based on the height of the child" does not enable the skilled person to determine which technical features are necessary to perform the stated function and the overall meaning of the claim is vague and uncertain.
viii) 	As per Claim 15, it unclear how the "adjusted height” of the child at a future age is determined. What is the basis of this determination? Appropriate clarification and elaboration needed in the claim language.
As per Claims 7 and 15, the term "most suitable" is vague, unclear and subject to the user's preferences.

As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Michael Hynes hereafter Hynes (Pub. No.: US 2017/0103160 A1), in view of Chen et al. hereafter Chen (Pub. No.: US 2012/0323351 A1).

Regarding Claim 1, Hynes discloses a computing system comprising: a non-transitory computer readable medium storing software instructions; and one or more computer processors configured to access the software instructions to cause the computing system to:  (Hynes: Figure 4. [0068])
(Hynes: Figure 4, [0064]: It is contemplated that additional implementations of the method will not only use purchaser or rider height 102, purchaser or rider weight 104, purchaser or rider inseam 106, purchaser or rider arm length 108, and purchaser or rider waist 110 in generating a virtual computer model of the purchaser 44 that is placed on a virtual computer model of a motorcycle selected by purchaser 44, e.g. virtual motorcycle model 116, and oriented in at least one riding posture, e.g. riding posture(s) 114a and/or 114b, but that additional anthropometric data of the purchaser 44 may also be taken into consideration; 
Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results;
Hynes: [0048]: If desired, anthropometric data gathering device 66 can be configured in hardware, software and/or firmware to provide or otherwise obtain anthropometric data of purchaser 44 that can include or otherwise be used to obtain other types of anthropometric data of purchaser 44 including one or more of body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic anthropometric data, such as in the case where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data);
determine a plurality of future ages of the child and, for each of the plurality of future ages (Hynes: [0048]: Where such additional anthropometric data of purchaser 44 is obtained during the anthropometric data gathering step, it preferably advantageously can be useful for enabling the method discussed in more detail below to take into account potential or even likely future physiological changes of purchaser 44 that will take place in the future in generating or determining one or more purchasing choices and/or customization options provided to purchaser 44);
determine, based on one or more of an expected inseam of the child at the future age or an expected height of the child at the future age, a future bicycle size most suitable for the child (Hynes: [0042]: In a preferred embodiment and implementation, anthropometric data that includes at least a plurality of height, weight, arm length, inseam and/or leg length, waist, foot size, hand size, body mass index, body volume index, or the like are obtained, e.g., detected, sensed, measured, etc., or otherwise inputted, e.g., manually entered, into a preferred method of carrying out the invention that is implemented in software and/or firmware and preferably executed by apparatus; 
Hynes: [0049]: Where body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic-related anthropometric data, such as where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data which relates to, takes into account or is used in predictive anthropometric data modeling of purchaser 44, e.g., in modeling future anthropometric data of purchaser 44 upon reaching adulthood, such a preferred implementation of the method of the present invention takes into account both the age and sex of purchaser 44 in doing so.; 
Also see Hynes: [0086], [0088] and [0089] for the length or size adjustment of whatever one of the handlebar(s) 145, handgrips 142 and/or 144 of the handlebar(s) 145, foot rests or foot pegs 156 and/or 158, and/or seat 152); 
determine whether the future bicycle size is different than a current bicycle size (Hynes: [0042]: In a preferred embodiment and implementation, anthropometric data that includes at least a plurality of height, weight, arm length, inseam and/or leg length, waist, foot size, hand size, body mass index, body volume index, or the like are obtained, e.g., detected, sensed, measured, etc., or otherwise inputted, e.g., manually entered, into a preferred method of carrying out the invention that is implemented in software and/or firmware and preferably executed by apparatus; 
Hynes: [0049]: Where body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic-related anthropometric data, such as where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data which relates to, takes into account or is used in predictive anthropometric data modeling of purchaser 44, e.g., in modeling future anthropometric data of purchaser 44 upon reaching adulthood, such a preferred implementation of the method of the present invention takes into account both the age and sex of purchaser 44 in doing so.; 
Also see Hynes: [0086], [0088] and [0089] for the length or size adjustment of whatever one of the handlebar(s) 145, handgrips 142 and/or 144 of the handlebar(s) 145, foot rests or foot pegs 156 and/or 158, and/or seat 152); and 
(Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results. In a preferred method implementation, carrying out the posture fitting step or algorithm and/or comfort analysis step or algorithm produces a comfort prediction value 130 based on the predictive posture of the purchaser 44 virtually modeled in a riding position 126 using the virtual model of the purchaser 44, generated based on their anthropometric data, when virtually mounted on such a riding position 126 on the virtual model of the motorcycle 128 being comfort evaluated; 
Examiner’s Remark(ER): a person skilled in the art would be aware of bikes which allow an acceptable posture in the future. In view of this knowledge, the determination or a bike life (e.g. by subtracting current age from the future age) would merely be a simple mathematic exercise which is void of technical effect).  
(Hynes: [0086], [0088] and [0089]), Hynes do not explicitly disclose suitable bicycle size.
Chen discloses bicycle size (Chen: Figure 1-Step S111, [0010]-[0012]: providing the cyclist with the most suitable bicycle model, bicycle frame size, and the bicycle geometric adjustment according to the bicycle riding information of the cyclist). 
Hynes and Chen are analogous art because they are from the same field of endeavor. They both relate to simulating or optimizing fitting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fitting model, as taught by Hynes, and incorporating the use of proper bike size, as taught by Chen.
One of ordinary skill in the art would have been motivated to do this modification in order to accommodate comfortable fitting suitable riding posture of the consumer according to their physique and movements, as suggested by Chen (Chen: [0006]).

Regarding Claim 2, the combinations of Hynes and Chen further discloses the computing system of claim 1, wherein the avatar of the child is sized proportionally to the one or more of the expected inseam or the expected height (Hynes: Figure 5, [0026]).  

Regarding Claim 3, the combinations of Hynes and Chen further discloses the computing system of claim 2, wherein the avatar is a two dimensional or three dimensions representation of the child (Hynes: Figure 5, [0026]).  

Regarding Claim 4, the combinations of Hynes and Chen further discloses the computing system of claim 1, wherein the representation of the bicycle is a two dimensional or three dimensions representation of the bicycle (Hynes: Figure 5, [0026]).  

Regarding Claim 5, the combinations of Hynes and Chen further discloses the computing system of claim 1, wherein the current age of the child is automatically determined based on the one or more of the expected inseam or the expected height (Hynes: [0049], [0062], [0064]; Examiner’s Remark(ER): See the USC 112(b) rejection regarding Claim 5).  

Regarding Claim 6, the combinations of Hynes and Chen further discloses the computing system of claim 1, wherein the software instructions are further configured to: generate an electronic or printed sizing report indicating, for each of the plurality of future ages of the child, one or more of: the future age; an expected height at the future age; an expected inseam at the future age; a future bicycle suitable for the child at the future age; a bike life of the bicycle; and a new bicycle size for the future age (Hynes: [0091], [0092]).  

Regarding Claim 7, Hynes discloses a computing system comprising: a non-transitory computer readable medium storing software instructions; and one or more computer processors configured to access the software instructions to cause the computing system to (Hynes: Figure 4. [0068]): 
generate interactive user interface data configured for rendering on a user computing device to display an interactive user interface requesting characteristics of a child (Hynes: Figure 4, [0064]: It is contemplated that additional implementations of the method will not only use purchaser or rider height 102, purchaser or rider weight 104, purchaser or rider inseam 106, purchaser or rider arm length 108, and purchaser or rider waist 110 in generating a virtual computer model of the purchaser 44 that is placed on a virtual computer model of a motorcycle selected by purchaser 44, e.g. virtual motorcycle model 116, and oriented in at least one riding posture, e.g. riding posture(s) 114a and/or 114b, but that additional anthropometric data of the purchaser 44 may also be taken into consideration; 
Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results;
Hynes: [0048]: If desired, anthropometric data gathering device 66 can be configured in hardware, software and/or firmware to provide or otherwise obtain anthropometric data of purchaser 44 that can include or otherwise be used to obtain other types of anthropometric data of purchaser 44 including one or more of body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic anthropometric data, such as in the case where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data);
(Hynes: [0042]: In a preferred embodiment and implementation, anthropometric data that includes at least a plurality of height, weight, arm length, inseam and/or leg length, waist, foot size, hand size, body mass index, body volume index, or the like are obtained, e.g., detected, sensed, measured, etc., or otherwise inputted, e.g., manually entered, into a preferred method of carrying out the invention that is implemented in software and/or firmware and preferably executed by apparatus); 
based at least on the inseam of the child, determine a bicycle size most suitable for the child (Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results);
update the interactive user interface to include a representation of a bicycle and an avatar of the child (Hynes: Figure 5, Figure 6, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results);; 
determine an adjusted inseam of the child at a future age (Hynes: [0049]: Where body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic-related anthropometric data, such as where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data which relates to, takes into account or is used in predictive anthropometric data modeling of purchaser 44, e.g., in modeling future anthropometric data of purchaser 44 upon reaching adulthood, such a preferred implementation of the method of the present invention takes into account both the age and sex of purchaser 44 in doing so); 
determine, based at least on the adjusted inseam of the child, an updated avatar to represent the child at the future age; and update the interactive user interface to include the updated avatar (Hynes: Figure 4, Figure 5, Figure 6, [0091]: If desired, in addition to comfort prediction value 130, the results of and/or output for one or more other or additional comfort-related parameters, such as one or more of the parameters 182-194 of posture analyzer output 180, can also be displayed for each motorcycle, including each make, model and/or platform of each motorcycle, comfort analyzed using the method of the present invention to perform such a virtual posture fitting and/or virtual comfort evaluation thereon using such a purchaser anthropometric data-based virtual rider or operator model 122).  

Regarding Claim 8, the combinations of Hynes and Chen further discloses the computing system of claim 7, wherein the avatar is a two dimensional or three dimensional representation of the child (Hynes: Figure 5, [0026]).  

Regarding Claim 9, the combinations of Hynes and Chen further discloses the computing system of claim 7, wherein the representation of the bicycle is a two dimensional or three dimensional representation of the bicycle (Hynes: Figure 5, [0026]).
  
Regarding Claim 10, the combinations of Hynes and Chen further discloses the computing system of claim 7, wherein the software instructions are further configured to: execute a selection model configured to determine a bike life estimation indicating a period of time for which the child fits the bicycle (Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results. In a preferred method implementation, carrying out the posture fitting step or algorithm and/or comfort analysis step or algorithm produces a comfort prediction value 130 based on the predictive posture of the purchaser 44 virtually modeled in a riding position 126 using the virtual model of the purchaser 44, generated based on their anthropometric data, when virtually mounted on such a riding position 126 on the virtual model of the motorcycle 128 being comfort evaluated; 
Examiner’s Remark(ER): a person skilled in the art would be aware of bikes that fits a child. In view of this knowledge, determining a bike life estimation indicating a period of time for which the child fits the bicycle is void of any technical effect).  

Regarding Claim 11, the combinations of Hynes and Chen further discloses the computing system of claim 10, further comprising: if the future bicycle size is different than the bicycle size, determine the bike life as a difference between the future age and a current age of the child (Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results. In a preferred method implementation, carrying out the posture fitting step or algorithm and/or comfort analysis step or algorithm produces a comfort prediction value 130 based on the predictive posture of the purchaser 44 virtually modeled in a riding position 126 using the virtual model of the purchaser 44, generated based on their anthropometric data, when virtually mounted on such a riding position 126 on the virtual model of the motorcycle 128 being comfort evaluated; 
Examiner’s Remark(ER): a person skilled in the art would be aware of bikes which allow an acceptable posture in the future. In view of this knowledge, the determination or a bike life (e.g. by subtracting current age from the future age) would merely be a simple mathematic exercise which is void of technical effect).  

Regarding Claim 12, the combinations of Hynes and Chen further discloses the computing system of claim 10, wherein a current age of the child is automatically determined based on the height of the child (Hynes: [0049], [0062], [0064]; Examiner’s Remark(ER): See the USC 112(b) rejection regarding Claim 12).
  
Regarding Claim 13, the combinations of Hynes and Chen further discloses the computing system of claim 7, wherein the software instructions are further configured to: animate the representation of the bicycle to indicate the avatar pedaling the bicycle (Hynes: [0059], [0060]; Examiner’s Remark(ER): Animating the representation of the bicycle to indicate the avatar pedaling the bicycle is void of technical effect).  

Regarding Claim 14, the combinations of Hynes and Chen further discloses the computing system of claim 7, wherein a three dimensional representation of the bicycle and the avatar are rotatable in at least two dimensions, via input from the interactive user interface (Hynes: Figure 6, [0027]: FIG. 6 illustrates a three-dimensional model of purchaser/owner, which can be in avatar form, posture fitted to a virtual model of a motorcycle whose one or more customization options, such as one or more of handlebars, foot rests/foot pegs, and/or seats, are being comfort customized with the three-dimensional model of purchaser/owner and three-dimensional model of motorcycle rotatable, viewable from virtually any angle in a 360-degree direction). 

Regarding Claim 15, Hynes discloses a computing system comprising: a non-transitory computer readable medium storing software instructions; and one or more computer processors configured to access the software instructions to cause the computing system to (Hynes: Figure 4. [0068]): 
generate interactive user interface data configured for rendering on a user computing device to display an interactive user interface requesting characteristics of a child (Hynes: Figure 4, [0064]: It is contemplated that additional implementations of the method will not only use purchaser or rider height 102, purchaser or rider weight 104, purchaser or rider inseam 106, purchaser or rider arm length 108, and purchaser or rider waist 110 in generating a virtual computer model of the purchaser 44 that is placed on a virtual computer model of a motorcycle selected by purchaser 44, e.g. virtual motorcycle model 116, and oriented in at least one riding posture, e.g. riding posture(s) 114a and/or 114b, but that additional anthropometric data of the purchaser 44 may also be taken into consideration; 
Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results;
Hynes: [0048]: If desired, anthropometric data gathering device 66 can be configured in hardware, software and/or firmware to provide or otherwise obtain anthropometric data of purchaser 44 that can include or otherwise be used to obtain other types of anthropometric data of purchaser 44 including one or more of body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic anthropometric data, such as in the case where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data); 
determine, based on input via the interactive user interface, at least a height of the child (Hynes: [0042]: In a preferred embodiment and implementation, anthropometric data that includes at least a plurality of height, weight, arm length, inseam and/or leg length, waist, foot size, hand size, body mass index, body volume index, or the like are obtained, e.g., detected, sensed, measured, etc., or otherwise inputted, e.g., manually entered, into a preferred method of carrying out the invention that is implemented in software and/or firmware and preferably executed by apparatus); 
based at least on the height of the child, determine a bicycle size most suitable for the child (Hynes: Figure 5, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results);  
-51-update the interactive user interface to include a representation of a bicycle and an avatar of the child (Hynes: Figure 5, Figure 6, [0069]: With reference to FIG. 5, once anthropometric data of the purchaser 44 is obtained, anthropometric data of the purchaser 44 is used in generating a virtual computer model, represented for example by avatar 122 shown on method display screen 124 in FIG. 5, of the purchaser 44 that is used in a posture fitting step or algorithm as part of a comfort analysis step or algorithm of the method to determine whether the virtual model of the purchaser 44 has a suitably acceptable predictive posture when virtually computer modeled as a motorcycle rider, preferably motorcycle operator or motorcycle driver, in a riding position 126 on a virtual computer model of or representative of a motorcycle 128 to determine whether an acceptable minimum comfort level results); 
determine an adjusted height of the child at a future age (Hynes: [0049]: Where body type, e.g. somatotype, another type human variability-related anthropometric data, auxologic-related anthropometric data, such as where purchaser 44 is not yet an adult, e.g. less than 18 years old, and still growing, and/or another type of anthropometric data which relates to, takes into account or is used in predictive anthropometric data modeling of purchaser 44, e.g., in modeling future anthropometric data of purchaser 44 upon reaching adulthood, such a preferred implementation of the method of the present invention takes into account both the age and sex of purchaser 44 in doing so); 
(Hynes: Figure 4, Figure 5, Figure 6, [0091]: If desired, in addition to comfort prediction value 130, the results of and/or output for one or more other or additional comfort-related parameters, such as one or more of the parameters 182-194 of posture analyzer output 180, can also be displayed for each motorcycle, including each make, model and/or platform of each motorcycle, comfort analyzed using the method of the present invention to perform such a virtual posture fitting and/or virtual comfort evaluation thereon using such a purchaser anthropometric data-based virtual rider or operator model 122).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clifford Simms (Pub. No.: US 2010/0306160 A1) teaches systems and methods for determining a subset of conforming descriptions of a set of descriptions of bicycle configurations, which are combinations of candidate components, such as frames, forks, stems, handlebars, seat posts, and saddles.
Jacob Rheuban (“How Bike size works and & how to find the right size for kids’ bike”, 2017, Prevelo Bikes, 2017, pp 1-5) discloses properly sizing a kid’s bike based on different fit factors including rider inseam and rider experience.
He et al.  (“Full Bicycle Dynamic Model for Interactive Bicycle Simulator”, Journal of Computing and Information Science in Engineering, 2005, pp 373-380) teaches an interactive bicycle simulator that consists of two slightly coupled submodels: The stability submodel and the 
Chen et al. ("Study of Interactive Bike Simulator in Application of Virtual Reality", CSME, 2007, pp 633-640) teaches an interactive bike simulator of 2-degrees-of-freedom (DOF) mechanisms with dynamic platform driven by changing cable length and its application to virtual reality for the rider in the virtual environments.
 Sun et al. (“Design and Construction of a Virtual Bicycle Simulator for Evaluating Bicycle Traffic  Control and Facilities Design”,2016, EDA publishing, pp 1-17) conceptually presents the details of the ZouSim bicycling simulator development and the tradeoffs associated with various design decisions, such as the choice of a steering sensor and graphical display. A sample application of a wayfinding and detection markings study illustrates the use of ZouSim.
Tang et al. (The Development of a Virtual Cycling Simulator, 2007, Springer-Verlag Berlin Heidelberg, pp 162-170) presents a virtual cycling simulator is developed for exercise and entertainment purpose, and for promoting the cycling activity. It also computes and renders the virtual environment in real-time thereby providing the experience of cycling on different terrain models.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146